DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (Claims 23, 24, 26, 27, 29, 30, 32, 33, and 38-41 in the reply filed on May 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number 117 (a clock as cited in Paragraphs 0047, 0055, 0071, 0072 of Published Application US 2019/0262230) is not present in the drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The present drawings are black and white and feature block shading. Black and white line drawings are required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 26, 27, 29, 32, 33, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estevez (US 2010/0164716).
Regarding Claim 23, Estevez discloses an assembly for indicating access to contents of a container (206), the assembly comprising a cap (202) configured to close the container when mounted thereon (Figures 2A, 2B – Paragraph 0038). Estevez also discloses a signal (212, 214, 216) configured to provide an indication to a user of recommended access to the container. A plurality of sensors (106, 108) are configured to sense environmental, physical and/or temporal conditions on the cap. A processor (104) is configured to process data from one or more of the sensors based upon the sensed environmental, physical and/or temporal conditions and configured to provide an indication to a user of recommended access to the container upon fulfillment of one 
 Regarding Claim 24, Estevez discloses the indication comprises a light to indicate a recommended or non-recommended access to the container, wherein the light illuminates upon fulfillment of one or more predetermined environmental, physical and/or temporal conditions. 
Regarding Claims 26 and 27, Estevez discloses a first red LED light to provide an indication to a user of non-recommended access to the container and a second green light to provide an indication to a user of recommended access to the container (Paragraph 0038).
Regarding Claim 29, Estevez discloses the indication comprises a light having a first color to indicate a non-recommended access status and having a second color to indicate a recommended access status, wherein the light illuminates in the first color until fulfillment of one or more predetermined environmental, physical and/or temporal conditions and illuminates in the second color upon fulfillment of one or more predetermined environmental, physical and/or temporal conditions. 
Regarding Claim 32, Estevez discloses the plurality of sensors comprises a vibration, shock or motion sensor (an accelerometer-Paragraph 0025) and a clock. 
Regarding Claim 33, an inherent memory unit must be connected to the processor of Estevez for storing the one or more predetermined environmental, physical and/or temporal conditions. This may be seen in Paragraph 0026-0027 where the specific time or time interval may be preprogrammed within the monitor. The processor determines, based upon the data from the one or more of the sensors, 
Regarding Claim 38, Estevez discloses the plurality of sensors comprises a clock, and wherein the processor is configured to determine, based upon data from the clock if an expiration date of contents of the container has passed or if an amount of time since a first or previous unlocking of the container exceeds a predetermined amount of time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez (US 2010/0164716).
Regarding Claim 30, Estevez discloses the indication comprises at least one of a visual and an audible indication including red and green LEDs and a message indicating improper access of the container sent via a transmitter (Paragraph 0047). Estevez does 
However, the use of a graphic representation which further identifies a locked or unlocked status is typical in the art to further communicate the condition. Therefore, as a matter of official notice, the use of graphic representation in combination with LED lights to indicate a locked or unlocked condition would be obvious to implement. Please see Eshel (US 2004/0080403) Paragraph 0018 which further discusses the use of a picture or icon of a locked and unlocked lock to communicate the status of a lock indicator. 
Regarding Claims 39 and 40, Estevez discloses the accelerometer is included to determine that the container has stopped moving and is oriented in a predetermined position (Paragraph 0025). A locking mechanism (110) may inhibit access to the container because of orientation or movement detected by the accelerometer (Paragraph 0030). Estevez does not disclose the accelerometer is used to determine if the container has been shaken and if the amount that the container has been shaken or the intensity with which the container has been shaken exceeds a predetermined amount. However, a person having ordinary skill in the art would recognize that the input from the accelerometer may be used to calculate the measured change and generate positive or negative alerts via signals (Paragraph 0033). Therefore, depending upon desired output or input variable in setting the time interval, the accelerometer of Estevez may be used to calculate if an amount of time since a most recent time that the container has been acceptably shaken exceeds a predetermined amount of time. This .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Estevez (US 2010/0164716) as applied to claim 23 above, and further in view of Pai (US 2013/0344806).
Regarding Claim 41, Estevez discloses the limitations of Claim 23 as discussed above. Estevez discloses additional sensors (102) for the weight, volume, and pressure of the contents of the container. Estevez does not disclose a chemicals sniffer and the processor is configured to determine, based upon data from the chemicals sniffer, if a chemical that has been detected by the chemicals sniffer is present within a predetermined acceptable amount, concentration or range. 
Pai discloses a similar medical container (104) with integrated sensors (114) in the lid (302 - Paragraph 0046) that are configured to detect characteristics pertaining to a medical substance included in the container. This may include chemical composition, pH level, and exposure to ambient air, humidity, and pressure (Paragraphs 0019, 0023, and 0038-0039). Estevez and Pai are analogous inventions in the art of medical containers with lid-integrated sensors. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors with indicator means disclosed in Estevez with the chemical sniffer of Pai in order to detect characteristics pertaining to the medical substance and communicate the conditions to an external device (Paragraph 0014). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736